COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Julius Dawson v. The State of Texas

Appellate case number:      01-14-00847-CR

Trial court case number:    1418594

Trial court:                232nd District Court of Harris County, Texas

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motion and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made.
        Appellant also has filed a separate motion for an extension of time within which to
file a response to counsel’s Anders brief. We grant the motion. Appellant’s response to
his appointed counsel’s brief shall be filed within 45 days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   Acting individually       Acting for the Court

Date: May 12, 2015